Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 22, 2014

                                      No. 04-14-00146-CV

                                         Rosie STRAIT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR0657W
                        Honorable Philip A. Kazen Jr., Judge Presiding

                                            ORDER

      In accordance with the court’s opinion of this date, the motion for leave to file late notice
of appeal is DENIED AS MOOT and this appeal is DISMISSED FOR WANT OF
JURISDICTION.

       It is so ORDERED on October 22, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk